                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

OUYEINC LTD.,
                                                Case No. 20 cv 3488
                      Plaintiff,

       v.

1Baaaai and et al.,

                      Defendants.


                                    NOTICE OF MOTION

         PLEASE TAKE NOTICE that on the 26th day of October, 2020, at 9:15 a.m., or as
soon thereafter as counsel may be heard, I shall appear before the Honorable Judge Sharon
Johnson Coleman, or any judge sitting in her stead, virtually by telephone in the courtroom
usually occupied by her in Room 1241 of the United States District Court - Northern District of
Illinois, 219 South Dearborn, Chicago, Illinois, and shall then and there present the attached
Plaintiff’s Motion for Entry of an Order of Default against certain Defendants. The call-in
number for the hearing is (877) 336-1829 and the access code is 5205245

                                                   Respectfully submitted,
                                                   OUYEINC LTD.
                                                   /s/ Kenneth A. Nazarian
                                                    One of Its Attorneys
James A. Karamanis (ARDC #6203479)
Kenneth A. Nazarian (ARDC #6309765)
Barney & Karamanis, LLP
180 N. Stetson, Suite 3050
Chicago, Illinois 60601
Tel.: 312/553-5300
james@bkchicagolaw.com
ken@bkchicagolaw.com
                                CERTIFICATE OF SERVICE

        I, Kenneth A. Nazarian, state that a true and correct copy of the Plaintiff’s Motion for
Entry of an Order of Default against Certain Defendants and this Notice of Motion was
electronically filed with the Clerk of the Court on or before October 21, 2020, using the CM/ECF
system which will send notification of such filings to all attorneys of record and sent to each
Defendant named in that motion via email in accord with this Court’s prior order on October 21,
2020. Under penalties of perjury, I certify that the above statements set forth herein are true and
correct.

                                                     Respectfully submitted
                                                     OUYEINC, LTD.
                                                     /s/ Kenneth A. Nazarian
                                                      One of Its Attorneys
James A. Karamanis (ARDC #6203479)
Kenneth A. Nazarian (ARDC #6309765)
Barney & Karamanis, LLP
Two Prudential Plaza
180 N. Stetson, Suite 3050
Chicago, Illinois 60601
Tel.: 312/553-5300
james@bkchicagolaw.com
ken@bkchicagolaw.com
